Case 5:17-cr-50020-KES Document 402 Filed 05/01/19 Page 1 of 1 PageID #: 11250



                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     WESTERN DIVISION



 UNITED STATES OF AMERICA,                                   5:17-CR-50020-01-02-RAL


                       Plaintiff,

         vs.                                           ORDER GRANTING GOVERNMENT'S
                                                       MOTION TO CORRECT JUDGMENTS
 ROBERT LARRY LYTLE,and
 IRINA KOSSOVSKAIA,

                       Defendants.




        The Government has filed a Motion to Correct Judgments, Doc. 398, moving to correct

Defendant Lytle's restitution to a lower amount due to clerical errors and moving to correct

Defendant Kossovskaia's restitution to be paid equally to "Priority 2" victims. For good cause, it

is hereby

        ORDERED that the Motion to Correct Judgments, Doc. 398, is granted, and that the

requested changes be made with respect to both Defendant Lytle and Defendant Kossovskaia. It

is further


        ORDERED that the United States Probation and Pretrial Services office prepare amended

judgments reflecting those changes as to each defendant.

        DATED this 1st day of May, 2019.

                                             BY THE COURT:




                                                 J
                                             ROBERTO A. LANGE
                                             UNITED STATES DISTRICT JUDGE
